Citation Nr: 0018462	
Decision Date: 07/07/00    Archive Date: 07/14/00

DOCKET NO.  99-03 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death to include entitlement to dependency and indemnity 
compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel






INTRODUCTION

This veteran had active service from August 1940 to October 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for cause of the veteran's 
death.  


REMAND

During his lifetime, service connection was in effect for the 
veteran's schizophrenic reaction rated at 50 percent from 
October 1, 1965.  The record reveals that the veteran was 
discharged from service due to a psychoneurosis that pre-
existed service.  The record also reveals that over the span 
of many years the veteran was treated, and on occasion 
hospitalized for symptomatology associated with a severe 
chronic schizophrenic reaction disorder.  In this regard, the 
Board notes that the clinical evidence of record suggests 
that hypothetically, the veteran could have been entitled to 
a total disability rating during the ten years before his 
death for his mental disorder.  See Wingo v. West, 11 Vet. 
App. 307 (1998); see also Marso v. West, 13 Vet. App. 260 
(1999).  Under such circumstances, the appellant in this case 
might then be entitled to DIC benefits pursuant to 38 C.F.R. 
§ 1318 (1999).  

Accordingly, the appeal is REMANDED for the following action: 

1.  The RO should inform the appellant of 
the opportunity to voice her contentions 
and assertions regarding her entitlement 
to DIC benefits.  Specifically, the 
appellant should be given the occasion to 
present argument that the veteran would 
have been entitled to receive a 
100 percent evaluation for the service-
connected schizophrenic disability during 
the last 10 years of his life.  

2.  The RO should then review the 
appellant's claim.  All pertinent law and 
regulations should be considered.  If her 
claim remains denied, she and her 
representative should be provided with a 
supplemental statement of the case, which 
should include, but not be limited to, 
any additional pertinent law and 
regulations and a complete discussion of 
the action taken on the appellant's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




